  Case 18-28652       Doc 50   Filed 03/20/19 Entered 03/20/19 16:09:46               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     18-28652
JUAN LUIS GUTIERREZ                           )
                                              )               Chapter: 13
                                              )
                                                              Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )

                  ORDER DISMISSING CASE FOR UNREASONABLE DELAY

       Having heard the facts presented, it appearing to the court that the Debtor(s) failure to appear or
to produce requested information or documents is unreasonable and prejudicial to creditors.


IT IS THEREFORE ORDERED that this case is dismissed for unreasonable delay pursuant to 11
U.S.C. § 1307 (c) (1).




                                                           Enter:


                                                                    Honorable Jack B. Schmetterer
Dated: March 20, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Tom Vaughn
 Chapter 13 Trustee
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
